FILE COPY




                        THE SUPREME COURT OF TEXAS
                        Post Office Box 12248
                        Austin, Texas 78711
                                                                           (512)463-1312



                                                                           RLFD IN COURT CF APPEALS
                                      December 03, 2012

Mr. Mike A. Hatchell                            Mr. Ronald D. Stutes
Locke Lord LLP                                  Potter Minton, P.C.
100 Congress Avenue, Suite 300                  HON College, Suite 50)
Austin, TX 78701-2748                           Tyler, TX 75701
                                                                              CATHY S. LUSK, CLtRK

RE:      Case Number:   11-0161
         Court of Appeals Number: 12-09-00189-CV
         Trial Court Number: 96-123


Style: LARRY T. LONG, L. ALLAN LONG, AND B. VIRGINIA LONG, IN THEIR
         CAPACITIES AS TRUSTEES OF THE LAWRENCE ALLAN LONG TRUST, THE
         CHARLES EDWARD LONG TRUST, THE LARRY THOMAS LONG TRUST AND
         THE JOHN STEPHEN LONG TRUST D/B/A THE LONG TRUSTS
         v.

         CASTLE TEXAS PRODUCTION LIMITED PARTNERSHIP


Dear Counsel:


         Today the Supreme Court of Texas issued the enclosed order in the above-referenced
cause.


                                                  Sincerely,
                                                                      ^V. VW>v5S^.
                                                  Blake A. Hawthorne, Clerk

                                                  by Claudia Jenks, Chief Deputy Clerk

cc:   Jean Hodges
      Cathy S. Lusk
                                                                                              FILE COPY




                                                                                  FLFD IN COURT CFAPPEALS

                            E SUPREME COURT OF liEX&S
                                                     D&C                                        4 2012

                                             NO. 11-0161
                                                                             L
Larry T. Long, L. Allan Long, And B. Virginia Long, In Their Capacities As
Trustees Of The Lawrence Allan Long Trust, The Charles Edward Long
 Trust, The Larry Thomas Long Trust And The John Stephen Long Trust
                   D/b/a The Long Trusts, Petitioners
                                                   V.


             CASTLE TEXAS PRODUCTION LIMITED PARTNERSHIP, RESPONDENT


                                      On Petition for Review



                                               ORDER


        1.      Pursuant to Castle Texas Production Limited Partnership's Notice to Petitioners of
Removal to Federal Court, filed on November 29, 2012, this case is ABATED effective
immediately.
        2.      This case is abated pursuant to Tex. R. App. P. 8.2 until further order of this Court
and is removed from the Court's active docket, subject to reinstatement upon proper motion. Tex.
R. App. P. 8.3. All motions and other documents pending or filed are abated subject to being
reurged in the event the case is reinstated. TEX. R. APP. P. 8.2 and 8.3. The Court directs the
parties to notify the Court of all events affecting the status of this case, and, in any event, to file a
status report by February 1,2013. .


        Done at the City of Austin, this 3rd of December, 2012.

                                                                           ^. VV»^vF5^_
                                                        Blake A. Hawthorne, Clerk
                                                        Supreme Court of Texas


                                                        By Claudia Jenks, Chief Deputy Clerk